IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDWARD OBERWISE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2649

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 11, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Edward Oberwise, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.